DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-35 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/09/2021 and 05/18/2021 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Specification
The use of trademarks including but not limited to PRECEDEX (paragraph [0055]) and Kluce (paragraph [0049]) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
	This is not an objection of the specification but a notice for the Applicant to make sure that all trademarks used in the specification, if not already done so, are capitalized wherever they appear and be accompanied by the generic terminology.
Drawings
This application includes color drawings.  However, there is no petition under 37 C.F.R. §  1.84 (a) (2) to accept Color Drawings.  Applicant must also pay the fee set forth in  §  1.17(h), include three (3) sets of color drawings, and make an amendment to the specification to insert (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
This is not an objection of the drawings but a request for confirmation of whether the drawings are or are not meant to be filed as color drawings.  Please confirm in the response to this office action and the drawings will be reviewed and/or accepted thereafter.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-18 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6, 10, 14, 15, 17, 23-26 and claims dependent on the claims thereof including 7-9, 11-13, 16 and 18, contains the recitation "the additional therapeutic agent", while claim 1, which the claims are dependent on recites “one or more additional therapeutic agents”.  There is insufficient antecedent basis for the recitation "the additional therapeutic agent" in the claims.  The claims should be corrected to recite “the one or more additional therapeutic agents”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15, 19-23 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over BARNHART (US 2005/0118217 A1, cited in IDS filed 04/09/2021) in view of HENWOOD (US 2011/0021588 A1, cited in IDS filed 04/09/2021).
Barnhart is primarily directed towards disintegratable films containing a mixture of high molecular weight and low molecular weight water soluble components; and a pharmaceutically or cosmetically active ingredient (abstract).
Regarding claims 1, 19-22 and 27-31, Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the water soluble polymeric component includes a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher (paragraph [0019]).  Barnhart discloses that the water soluble components of the films include hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose and methyl cellulose (paragraph [0018]).  Barnhart discloses that a water soluble polymer may serve the function of an additional optional component and includes polyethylene oxide which can serve as a high molecular weight water soluble polymer and a plasticizer (paragraph [0020]).  Barnhart discloses a sufficient amount of high molecular weight component to impart adequate film strength and a sufficient amount of a low molecular weight component to facilitate the desired film property of rapid disintegration profile (paragraph [0022]).  Barnhart discloses that high molecular weight polymers include those of to about 500,000 daltons or higher (paragraph [0019]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]), which overlaps the amount of “about 0.05% to about 3% weight/weight” recited in claim 31.
Regarding claim 23, Barnhart discloses that the active is present in the film as a dispersed phase (paragraph [0017]).
Regarding claims 32-33, Barnhart discloses that the film disintegrates within about 20 to about 60 seconds (claim 10 of Barnhart).
Barnhart does not specifically teach that the active is dexmedetomidine and one or more additional therapeutic agents.  The deficiencies are made up for by the teachings of Henwood.
Henwood is primarily directed towards analgesic sublingual formulations of dexmedetomidine (abstract).
Regarding claim 1, Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).
Regarding claims 2-4, Henwood teaches that the dosage of dexmedetomidine or a salt thereof is between about 0.05 µg/kg and about 1.50 µg/kg (e.g. between about 3.5 µg about 105 µg for a 70 kg patient), which overlaps the range of “about 0.5 micrograms to about 200 micrograms” and is prima facie obvious for one or ordinary skill in the art to optimize to obtain a desired analgesic effect or to accommodate a patient with a specific weight.
Regarding claims 5 and 15, Henwood teaches that other pain-treatment medicines include amitriptyline and venlafaxine (e.g. serotonin-norepinephrine reuptake inhibitors) (paragraph [0047]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a disintegratable (e.g. dissolvable) film for delivery to the oral mucosa that has adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting), that comprises water soluble polymeric component including a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher, dexmedetomidine or a salt and other pain treatment medicines as the active, excipients including glucose (e.g. carrier/sweetener); wherein the amount of the dexmedetomidine ranges from effective trace amounts up to about 60% or more of the film; wherein the water soluble polymeric component includes hydroxypropyl cellulose; and wherein the high molecular weight water soluble polymeric component includes polyethylene oxide.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a film for providing analgesic effects, which Barnhart discloses as suitable active in the film of Barnhart, by including dexmedetomidine which is an analgesic drug that is a suitable analgesic that can be provided in combination with other pain medicine to be delivered to the oral mucosa as taught by Henwood and is the same form of delivery provided by the film of Barnhart.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).
Regarding claim 34, Barnhart discloses that the water soluble polymeric component includes a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher (paragraph [0019]).  Barnhart discloses that the film is mucoadhesive (paragraph [0011]).  Henwood teaches dexmedetomidine as the particular analgesic (paragraphs [0004] and [0034]).  The disclosure of Barnhart and the teachings of Henwood renders prima facie obvious a disintegratable (e.g. dissolvable) film for delivery to the oral mucosa that has adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting), that comprises water soluble polymeric component including a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher, dexmedetomidine or a salt and other pain treatment medicines as the active, excipients including glucose (e.g. carrier/sweetener); wherein the amount of the dexmedetomidine ranges from effective trace amounts up to about 60% or more of the film; wherein the water soluble polymeric component includes hydroxypropyl cellulose; and wherein the high molecular weight water soluble polymeric component includes polyethylene oxide.  The film which is rendered prima facie obvious in light of the of Barnhart and the teachings of Henwood, is the substantially the same as the instantly claimed film, thus the film which is rendered prima facie obvious in light of the of Barnhart and the teachings of Henwood necessarily possesses the same characteristics as the instantly claimed film, e.g., has a mucoadhesion force of 1000g-2000g.












Claims 6-7, 10-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, and further in view of HENWOOD (US 2013/0178465 A1, hereafter Henwood2).
Regarding claims 6-7, 10-11, 14 and 17, the composition of claim 5 is described above in section 11.  
Barnhart and Henwood do not specifically teach that the therapeutic agent is naltrexone. Barnhart and Henwood do not specifically teach that the therapeutic agent is an opioid partial agonist selected from the group consisting of buprenorphine, butorphanol, pentazocine and tramadol.  Barnhart and Henwood do not specifically teach that the therapeutic agent is an NMDA receptor antagonist which is ketamine.  Barnhart and Henwood do not specifically teach that the therapeutic agent is a selective serotonin reuptake inhibitor that is selected from the group consisting of citalopram, fluoxetine, paroxetine, sertraline, fluvoxamine, citalopram and escitalopram.  The deficiencies are made up for by the teachings of Henwood2.
Henwood2 is primarily directed towards formulations comprising dexmedetomidine (abstract).
Regarding claims 6-7 and 10-11, Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including analgesic agents including tramadol, buprenorphine and naltrexone (paragraph [0096]).
Regarding claim 14, Henwood2 teaches that the one or more other therapeutic agents including a non-opioid analgesic including ketamine (paragraph [0095]).
Regarding claim 17, Henwood2 teaches that the one or more additional therapeutic agents includes serotonin and norepinephrine reuptake inhibitors including fluoxetine (paragraph [0069]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a disintegratable (e.g. dissolvable) film for delivery to the oral mucosa that has adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting); that comprises water soluble polymeric component including a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher, dexmedetomidine or a salt and other pain treatment medicines as the active, excipients including glucose (e.g. carrier/sweetener); wherein the amount of the dexmedetomidine ranges from effective trace amounts up to about 60% or more of the film; wherein the water soluble polymeric component includes hydroxypropyl cellulose; wherein the high molecular weight water soluble polymeric component includes polyethylene oxide; and wherein the other pain treatment medicines are one or more of including tramadol, buprenorphine, naltrexone, a non-opioid analgesic including ketamine and serotonin and norepinephrine reuptake inhibitors including fluoxetine.  The person of ordinary skill in the art would have been motivated to make those modifications to substituting other specific additional drugs suitable for administration with dexmedetomidine for treating pain including tramadol, buprenorphine, naltrexone, a non-opioid analgesic including ketamine and serotonin and norepinephrine reuptake inhibitors including fluoxetine, which are taught by Henwood2 to be suitable as drugs to be administered with dexmedetomidine for treating pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including analgesic agents including tramadol, buprenorphine and naltrexone (paragraph [0096]).  Henwood2 teaches that the one or more other therapeutic agents including a non-opioid analgesic including ketamine (paragraph [0095]).  Henwood2 teaches that the one or more additional therapeutic agents includes serotonin and norepinephrine reuptake inhibitors including fluoxetine (paragraph [0069]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of Henwood2 as applied to claims 6-7, 10-11, 14 and 17, and further in view of TOLEDANO (US 2018/0147201 A1).
Regarding claims 8-9, the composition of claim 6 is described above in section 12.
Barnhart, Henwood and Henwood2 do not specifically teach that the amount of the naltrexone (e.g. opioid antagonist) is about 0.5 mg to about 5 mg (e.g. claim 8) or about 1 mg to about 3 mg (e.g. claim 9).  The deficiency is made up for by the teaching Toledano.
Toledano is primarily directed towards compositions for treatment of including physical pain that comprises naltrexone (abstract).
Regarding claims 8-9, Toledano teaches that the amount of naltrexone to administer to treat including physical pain is from about 0.25 mg to about 50 mg per day (paragraph [0026]). 
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a disintegratable (e.g. dissolvable) film for delivery to the oral mucosa that has adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting); that comprises water soluble polymeric component including a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher, dexmedetomidine or a salt and other pain treatment medicines as the active, excipients including glucose (e.g. carrier/sweetener); wherein the amount of the dexmedetomidine ranges from effective trace amounts up to about 60% or more of the film; wherein the water soluble polymeric component includes hydroxypropyl cellulose; wherein the high molecular weight water soluble polymeric component includes polyethylene oxide; and wherein the other pain treatment medicines includes naltrexone in an amount of about 0.25 mg to about 50 mg.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition with a desired effective amount of naltrexone for treatment of pain by including naltrexone in an amount of about 0.25 mg to about 50 mg, which is taught by Toledano as amounts of naltrexone for treatment of pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including analgesic agents including tramadol, buprenorphine and naltrexone (paragraph [0096]).  Toledano teaches that the amount of naltrexone to administer to treat including physical pain is from about 0.25 mg to about 50 mg per day (paragraph [0026]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of Henwood2 as applied to claims 6-7, 10-11, 14 and 17, and further in view of KUGELMANN (US 2003/0158242 A1).
Regarding claims 12-13, the composition of claim 10 is described above in second 12.
Barnhart, Henwood and Henwood2 do not specifically teach that the tramadol (e.g. opioid partial agonist) is present in an amount of about 2 mg to about 16 mg (e.g. claim 12) or about 4 mg to about 12 mg (e.g. claim 13).  The deficiency is made up for by the teaching of Kugelmann.
Kugelmann is primarily directed towards compositions comprising tramadol (abstract).
Regarding claims 12-13, Kugelmann teaches that tramadol is for treating pain (paragraph [0003]).  Kugelmann teaches that the amount of tramadol to administer per day is 1 to 600 mg (paragraph [0014]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a disintegratable (e.g. dissolvable) film for delivery to the oral mucosa that has adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting); that comprises water soluble polymeric component including a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher, dexmedetomidine or a salt and other pain treatment medicines as the active, excipients including glucose (e.g. carrier/sweetener); wherein the amount of the dexmedetomidine ranges from effective trace amounts up to about 60% or more of the film; wherein the water soluble polymeric component includes hydroxypropyl cellulose; wherein the high molecular weight water soluble polymeric component includes polyethylene oxide; and wherein the other pain treatment medicines includes tramadol (e.g. opioid partial agonist) in an amount of about 1 to 600 mg.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition with a desired effective amount of tramadol for treatment of pain by including tramadol in an amount of about 1 to 600 mg, which is taught by Kugelmann as amounts of tramadol for treatment of pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including analgesic agents including tramadol (paragraph [0096]).  Kugelmann teaches that tramadol is for treating pain (paragraph [0003]).  Kugelmann teaches that the amount of tramadol to administer per day is 1 to 600 mg (paragraph [0014]).



Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of Henwood2 as applied to claims 6-7, 10-11, 14 and 17, and further in view of TYGESEN (US 2014/0010873 A1).
Regarding claims 16 and 18, the composition of claims 15 and 17 are described above in section 12.  Henwood2 teaches that the one or more additional therapeutic agents includes an anti-depressant (paragraph [0069]).
Barnhart, Henwood and Henwood2 do not specifically one or more additional therapeutic agents includes desipramine or fluvoxamine.  The deficiency is made up for by the teachings of Tygesen.
Tygesen is primarily directed towards a composition for treatment of pain (abstract).
Regarding claims 16 and 18, Tygesen teaches that antidepressant active drug substances including desipramine and fluvoxamine (paragraph [0070]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a disintegratable (e.g. dissolvable) film for delivery to the oral mucosa that has adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting); that comprises water soluble polymeric component including a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher, dexmedetomidine or a salt and other pain treatment medicines as the active, excipients including glucose (e.g. carrier/sweetener); wherein the amount of the dexmedetomidine ranges from effective trace amounts up to about 60% or more of the film; wherein the water soluble polymeric component includes hydroxypropyl cellulose; wherein the high molecular weight water soluble polymeric component includes polyethylene oxide; and wherein the other pain treatment medicines includes antidepressants including desipramine and fluvoxamine.  The person of ordinary skill in the art would have been motivated to make those modifications because other antidepressant actives that can be included in a composition for treatment of pain include desipramine and fluvoxamine which one of ordinary skill in the art would substitute as the specific antidepressant and expected the desipramine and fluvoxamine to be suitable as additional drugs to be included in a composition comprising dexmedetomidine for treatment of pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including an anti-depressant (paragraph [0069]).  Tygesen is primarily directed towards a composition for treatment of pain (abstract). Tygesen teaches that antidepressant active drug substances to be included in the composition includes desipramine and fluvoxamine (paragraph [0070]).

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of FUISZ (US 2007/0281003 A1).
Regarding claim 24, the composition of claim 23 is described above in section 11.
Barnhart and Henwood do not specifically teach that the dexmedetomidine one or more additional therapeutic agents are substantially uniformly distributed throughout the film.  The deficiency is made up for by the teaching of Fuisz.
Fuisz is primarily directed towards film products that demonstrate a non-self-aggregating uniform heterogeneity (abstract).
Regarding claim 1, Fuisz teaches films that are uniform and non-self-aggregating are produced through a selection of a polymer or combination of polymers that will provide a desired viscosity and using rapid drying process (paragraph [0013]). Fuisz teaches a dissolvable film containing at least one water-soluble polymer including polyethylene oxide alone or in combination with a hydrophilic cellulosic polymer (paragraph [0014]).  Fuisz teaches a film having a substantially uniform distribution of components including an active component (paragraph [0020]).  
Regarding claim 35, Fuisz teaches films with a size of including 20 mm x 100 mm (e.g. 200 mm2) (paragraph [0315]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a disintegratable (e.g. dissolvable) film for delivery to the oral mucosa that has adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting), that comprises water soluble polymeric component including a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher, dexmedetomidine or a salt and other pain treatment medicines as the active, excipients including glucose (e.g. carrier/sweetener); wherein the amount of the dexmedetomidine ranges from effective trace amounts up to about 60% or more of the film; wherein the water soluble polymeric component includes hydroxypropyl cellulose; wherein the high molecular weight water soluble polymeric component includes polyethylene oxide; and wherein components in the film including the active are uniformly distributed.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a film with including the active uniformly distributed throughout the film by following the teachings of Fuisz of including selecting polymers to obtain a desired viscosity and drying the film rapidly.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Fuisz teaches films that are uniform and non-self-aggregating are produced through a selection of a polymer or combination of polymers that will provide a desired viscosity and using rapid drying process (paragraph [0013]). Fuisz teaches a dissolvable film containing at least one water-soluble polymer including polyethylene oxide alone or in combination with a hydrophilic cellulosic polymer (paragraph [0014]).  Fuisz teaches a film having a substantially uniform distribution of components including an active component (paragraph [0020]).  Fuisz teaches films with a size of including 20 mm x 100 mm (e.g. 200 mm2) (paragraph [0315]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of MYERS (US 2012/0076921 A1).
Regarding claims 25-26, the composition of claim 1 is described above in section 11.
Barnhart and Henwood do not specifically teach that the drugs are present on one surface of the single layer film substrate (e.g. claim 25) and that they are present as individual discreate droplets on the surface of the film substrate (e.g. claim 26).  The deficiencies are made up for by the teachings of Myers.
Myers is primarily directed towards a dissolvable film dosage form (abstract).
Regarding claims 25-26 Myers teaches that the active containing particles (e.g. discrete droplets) are placed on the film surface by including spraying or depositing the active onto the film surface.  Myers teaches that deposition techniques includes the ability to accurately meter the amount of active-containing particles onto the surface of the film (paragraph [0115]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a disintegratable (e.g. dissolvable) film for delivery to the oral mucosa that has adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting), that comprises water soluble polymeric component including a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher, dexmedetomidine or a salt and other pain treatment medicines as the active, excipients including glucose (e.g. carrier/sweetener); wherein the amount of the dexmedetomidine ranges from effective trace amounts up to about 60% or more of the film; wherein the water soluble polymeric component includes hydroxypropyl cellulose; wherein the high molecular weight water soluble polymeric component includes polyethylene oxide; and wherein the dexmedetomidine or a salt and other pain treatment medicines as the active are in the form of particles (e.g. discrete droplets) deposited on a surface of the film by including spraying.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a film with an accurate metering of the amount of the actives onto the film by depositing the actives in the form of particles onto the film using including spraying.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Myers teaches that the active containing particles (e.g. discrete droplets) are placed on the film surface by including spraying or depositing the active onto the film surface.  Myers teaches that deposition techniques includes the ability to accurately meter the amount of active-containing particles onto the surface of the film (paragraph [0115]).

Double Patenting






The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 15, 19-23 and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 10,792,246 (cited in IDS filed 04/09/2021, hereafter ‘246) in view of BARNHART (US 2005/0118217 A1, cited in IDS filed 04/09/2021).
Regarding instant claims 1-5, 15, 19-23 and 27-34, the film recited in the claims of ‘246 recites substantially the same film but does not specifically recite that the film includes additional actives.  The deficiencies are made up for by the teachings of Barnhart and Henwood.
Regarding claims 1, 19-22 and 27-31, Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the water soluble polymeric component includes a combination of low molecular weight polymers, including those less than about 5,000 to about 60,000 daltons, and high molecular weight polymers, including those of about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher (paragraph [0019]).  Barnhart discloses that the water soluble components of the films include hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose and methyl cellulose (paragraph [0018]).  Barnhart discloses that a water soluble polymer may serve the function of an additional optional component and includes polyethylene oxide which can serve as a high molecular weight water soluble polymer and a plasticizer (paragraph [0020]).  Barnhart discloses a sufficient amount of high molecular weight component to impart adequate film strength and a sufficient amount of a low molecular weight component to facilitate the desired film property of rapid disintegration profile (paragraph [0022]).  Barnhart discloses that high molecular weight polymers include those of to about 500,000 daltons or higher (paragraph [0019]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]), which overlaps the amount of “about 0.05% to about 3% weight/weight” recited in claim 31.
Regarding claim 23, Barnhart discloses that the active is present in the film as a dispersed phase (paragraph [0017]).
Regarding claims 32-33, Barnhart discloses that the film disintegrates within about 20 to about 60 seconds (claim 10 of Barnhart).
Henwood is primarily directed towards analgesic sublingual formulations of dexmedetomidine (abstract).
Regarding claim 1, Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).
Regarding claims 2-4, Henwood teaches that the dosage of dexmedetomidine or a salt thereof is between about 0.05 µg/kg and about 1.50 µg/kg (e.g. between about 3.5 µg about 105 µg for a 70 kg patient), which overlaps the range of “about 0.5 micrograms to about 200 micrograms” and is prima facie obvious for one or ordinary skill in the art to optimize to obtain a desired analgesic effect or to accommodate a patient with a specific weight.
Regarding claims 5 and 15, Henwood teaches that other pain-treatment medicines include amitriptyline and venlafaxine (e.g. serotonin-norepinephrine reuptake inhibitors) (paragraph [0047]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the film of the claims of ‘246 which includes additional drugs for treatment of pain.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a film with enhanced effectiveness by including multiple actives for treatment of pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).
Regarding claim 34, The film which is rendered prima facie obvious in light of the of the claims of ‘246, the teachings of Barnhart and the teachings of Henwood, is the substantially the same as the instantly claimed film, thus the film which is rendered prima facie obvious in light of the of Barnhart and the teachings of Henwood necessarily possesses the same characteristics as the instantly claimed film, e.g., has a mucoadhesion force of 1000g-2000g.

Claims 6-7, 10-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over claims 1-26 of U.S. Patent No. US 10,792,246 (cited in IDS filed 04/09/2021, hereafter ‘246) in view of Barnhart and Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, and further in view of HENWOOD (US 2013/0178465 A1, hereafter Henwood2).
The claims of ‘246 do not recite and Barnhart and Henwood do not specifically teach that the therapeutic agent is naltrexone. The claims of ‘246 do not recite and Barnhart and Henwood do not specifically teach that the therapeutic agent is an opioid partial agonist selected from the group consisting of buprenorphine, butorphanol, pentazocine and tramadol.  The claims of ‘246 do not recite and Barnhart and Henwood do not specifically teach that the therapeutic agent is an NMDA receptor antagonist which is ketamine.  The claims of ‘246 do not recite and Barnhart and Henwood do not specifically teach that the therapeutic agent is a selective serotonin reuptake inhibitor that is selected from the group consisting of citalopram, fluoxetine, paroxetine, sertraline, fluvoxamine, citalopram and escitalopram.  The deficiencies are made up for by the teachings of Henwood2.
Henwood2 is primarily directed towards formulations comprising dexmedetomidine (abstract).
Regarding claims 6-7 and 10-11, Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including analgesic agents including tramadol, buprenorphine and naltrexone (paragraph [0096]).
Regarding claim 14, Henwood2 teaches that the one or more other therapeutic agents including a non-opioid analgesic including ketamine (paragraph [0095]).
Regarding claim 17, Henwood2 teaches that the one or more additional therapeutic agents includes serotonin and norepinephrine reuptake inhibitors including fluoxetine (paragraph [0069]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the film recited the claims of ‘246 to include other pain treatment medicines including one or more of including tramadol, buprenorphine, naltrexone, a non-opioid analgesic including ketamine and serotonin and norepinephrine reuptake inhibitors including fluoxetine.  The person of ordinary skill in the art would have been motivated to make those modifications to substituting other specific additional drugs suitable for administration with dexmedetomidine for treating pain including tramadol, buprenorphine, naltrexone, a non-opioid analgesic including ketamine and serotonin and norepinephrine reuptake inhibitors including fluoxetine, which are taught by Henwood2 to be suitable as drugs to be administered with dexmedetomidine for treating pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including analgesic agents including tramadol, buprenorphine and naltrexone (paragraph [0096]).  Henwood2 teaches that the one or more other therapeutic agents including a non-opioid analgesic including ketamine (paragraph [0095]).  Henwood2 teaches that the one or more additional therapeutic agents includes serotonin and norepinephrine reuptake inhibitors including fluoxetine (paragraph [0069]).




Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of Henwood2 as applied to claims 6-7, 10-11, 14 and 17, and further in view of TOLEDANO (US 2018/0147201 A1).
The claims of ‘246 do not recite and Barnhart, Henwood and Henwood2 do not specifically teach that the amount of the naltrexone (e.g. opioid antagonist) is about 0.5 mg to about 5 mg (e.g. claim 8) or about 1 mg to about 3 mg (e.g. claim 9).  The deficiency is made up for by the teaching Toledano.
Toledano is primarily directed towards compositions for treatment of including physical pain that comprises naltrexone (abstract).
Regarding claims 8-9, Toledano teaches that the amount of naltrexone to administer to treat including physical pain is from about 0.25 mg to about 50 mg per day (paragraph [0026]). 
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the film recited in the claims of ‘246 to include other pain treatment medicines includes naltrexone in an amount of about 0.25 mg to about 50 mg.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition with a desired effective amount of naltrexone for treatment of pain by including naltrexone in an amount of about 0.25 mg to about 50 mg, which is taught by Toledano as amounts of naltrexone for treatment of pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including analgesic agents including tramadol, buprenorphine and naltrexone (paragraph [0096]).  Toledano teaches that the amount of naltrexone to administer to treat including physical pain is from about 0.25 mg to about 50 mg per day (paragraph [0026]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of Henwood2 as applied to claims 6-7, 10-11, 14 and 17, and further in view of KUGELMANN (US 2003/0158242 A1).
The claims of ‘246 do not recite and Barnhart, Henwood and Henwood2 do not specifically teach that the tramadol (e.g. opioid partial agonist) is present in an amount of about 2 mg to about 16 mg (e.g. claim 12) or about 4 mg to about 12 mg (e.g. claim 13).  The deficiency is made up for by the teaching of Kugelmann.
Kugelmann is primarily directed towards compositions comprising tramadol (abstract).
Regarding claims 12-13, Kugelmann teaches that tramadol is for treating pain (paragraph [0003]).  Kugelmann teaches that the amount of tramadol to administer per day is 1 to 600 mg (paragraph [0014]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the film recited in the claims of ‘246 to include other pain treatment medicines includes tramadol (e.g. opioid partial agonist) in an amount of about 1 to 600 mg.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition with a desired effective amount of tramadol for treatment of pain by including tramadol in an amount of about 1 to 600 mg, which is taught by Kugelmann as amounts of tramadol for treatment of pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including analgesic agents including tramadol (paragraph [0096]).  Kugelmann teaches that tramadol is for treating pain (paragraph [0003]).  Kugelmann teaches that the amount of tramadol to administer per day is 1 to 600 mg (paragraph [0014]).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of Henwood2 as applied to claims 6-7, 10-11, 14 and 17, and further in view of TYGESEN (US 2014/0010873 A1).
Regarding claims 16 and 18, Henwood2 teaches that the one or more additional therapeutic agents includes an anti-depressant (paragraph [0069]).
The claims of ‘246 do not recite and Barnhart, Henwood and Henwood2 do not specifically one or more additional therapeutic agents includes desipramine or fluvoxamine.  The deficiency is made up for by the teachings of Tygesen.
Tygesen is primarily directed towards a composition for treatment of pain (abstract).
Regarding claims 16 and 18, Tygesen teaches that antidepressant active drug substances including desipramine and fluvoxamine (paragraph [0070]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the film recited in the claims of ‘246 to include other pain treatment medicines includes antidepressants including desipramine and fluvoxamine.  The person of ordinary skill in the art would have been motivated to make those modifications because other antidepressant actives that can be included in a composition for treatment of pain include desipramine and fluvoxamine which one of ordinary skill in the art would substitute as the specific antidepressant and expected the desipramine and fluvoxamine to be suitable as additional drugs to be included in a composition comprising dexmedetomidine for treatment of pain.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Henwood2 teaches a composition comprising dexmedetomidine for treating pain (paragraph [0005]).  Henwood2 teaches that the composition comprises one or more other therapeutic agents including an anti-depressant (paragraph [0069]).  Tygesen is primarily directed towards a composition for treatment of pain (abstract). Tygesen teaches that antidepressant active drug substances to be included in the composition includes desipramine and fluvoxamine (paragraph [0070]).

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of FUISZ (US 2007/0281003 A1).
The claims of ‘246 do not recite and Barnhart and Henwood do not specifically teach that the dexmedetomidine one or more additional therapeutic agents are substantially uniformly distributed throughout the film.  The deficiency is made up for by the teaching of Fuisz.
Fuisz is primarily directed towards film products that demonstrate a non-self-aggregating uniform heterogeneity (abstract).
Regarding claim 1, Fuisz teaches films that are uniform and non-self-aggregating are produced through a selection of a polymer or combination of polymers that will provide a desired viscosity and using rapid drying process (paragraph [0013]). Fuisz teaches a dissolvable film containing at least one water-soluble polymer including polyethylene oxide alone or in combination with a hydrophilic cellulosic polymer (paragraph [0014]).  Fuisz teaches a film having a substantially uniform distribution of components including an active component (paragraph [0020]).  
Regarding claim 35, Fuisz teaches films with a size of including 9 mm x 19 mm (e.g. 171 mm2) (column 16, lines 57-58).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the film recited in the claims of ‘246; wherein components in the film including the active are uniformly distributed.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a film with including the active uniformly distributed throughout the film by following the teachings of Fuisz of including selecting polymers to obtain a desired viscosity and drying the film rapidly.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Fuisz teaches films that are uniform and non-self-aggregating are produced through a selection of a polymer or combination of polymers that will provide a desired viscosity and using rapid drying process (paragraph [0013]). Fuisz teaches a dissolvable film containing at least one water-soluble polymer including polyethylene oxide alone or in combination with a hydrophilic cellulosic polymer (paragraph [0014]).  Fuisz teaches a film having a substantially uniform distribution of components including an active component (paragraph [0020]).  Fuisz teaches films with a size of including 9 mm x 19 mm (e.g. 171 mm2) (column 16, lines 57-58).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Henwood as applied to claims 1-5, 15, 19-23 and 27-34 above, further in view of MYERS (2012/0076921 A1).
The claims of ‘246 do not recite and Barnhart and Henwood do not specifically teach that the drugs are present on one surface of the single layer film substrate (e.g. claim 25) and that they are present as individual discreate droplets on the surface of the film substrate (e.g. claim 26).  The deficiencies are made up for by the teachings of Myers.
Myers is primarily directed towards a dissolvable film dosage form (abstract).
Regarding claims 25-26 Myers teaches that the active containing particles (e.g. discrete droplets) are placed on the film surface by including spraying or depositing the active onto the film surface.  Myers teaches that deposition techniques includes the ability to accurately meter the amount of active-containing particles onto the surface of the film (paragraph [0115]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the film recited in the claims of ‘246; wherein the dexmedetomidine or a salt and other pain treatment medicines as the active are in the form of particles (e.g. discrete droplets) deposited on a surface of the film by including spraying.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a film with an accurate metering of the amount of the actives onto the film by depositing the actives in the form of particles onto the film using including spraying.  The person of ordinary skill in the art would have reasonably expected success because Barnhart discloses films that rapidly disintegrate in the oral environment and release the active to the oral mucosa (paragraph [0011]).  Barnhart discloses film compositions processed into including a single layer that comprises a pharmaceutically active ingredient (paragraph [0015]).  Barnhart disclose that the films are disintegratable (e.g. dissolvable) and contain a mixture of high molecular weight and low molecular weight water soluble components, active and optionally including a glucose component and/or a plasticizer (e.g. one or more pharmaceutically acceptable carriers) (paragraph [0015]).  Barnhart discloses that the films have adequate strength for processing, packaging, and administration without physical failure (e.g. self-supporting) (paragraph [0039]).  Barnhart discloses that the active includes anesthetics/analgesics (paragraph [0024]).  Barnhart discloses that the amount of the active is effective trace amounts up to about 60% or more of the film (paragraph [0040]).  Henwood teaches an analgesic formulation comprising dexmedetomidine that provides transmucosal absorption of the dexmedetomidine through the oral mucosa (paragraphs [0004] and [0034]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches administration of the formulation directly to the mucosa including the oral mucosa in a mammal (paragraph [0042]).  Henwood teaches that other pain-treatment medicines are co-administered with the dexmedetomidine (paragraph [0047]).  Myers teaches that the active containing particles (e.g. discrete droplets) are placed on the film surface by including spraying or depositing the active onto the film surface.  Myers teaches that deposition techniques includes the ability to accurately meter the amount of active-containing particles onto the surface of the film (paragraph [0115]).

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634